BlackRockInternational Growth and Income Trust 40 East 52nd Street New York, NY 10022 May 30, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Ladies and Gentlemen: Pursuant to Section 17(g) of the Investment Company Act of 1940, as amended, and Rule 17g-1 thereunder, I hereby enclose for filing an amendment to the joint fidelity bond (the "Bond") of the BlackRock closed-end funds. This amendment is being filed for the purpose of adding BlackRockInternational Growth and Income Trust ("BGY") (File No. 811-22032) to the coverage of the Bond. Enclosed herewith in accordance with Rule 17g-1 please find: (i) a copy of the insurance binder for the endorsement to the Bond adding BGY, (ii)a copy of the resolutions adopted by the Board of Trustees of BGY on April 18, 2007 with respect to these matters and (iii) a copy of the joint insured bond agreement among BGY and the other BlackRock closed-end funds named therein. BGY was added to the Bond effective May 30, 2007, and the Bond willterminate September 29, 2007. In connection with this addition of BGY to the Bond, premiums on the Bond for BGY have been paid through September 29, 2007. Absent the joint fidelity bond, BGY would have maintained an individual fidelity bond of $1,500,000. Should you have any questions regarding this filing, feel free to contact me at (212) 810-3439. Sincerely, /s/ Vincent B. Tritto Vincent B. Tritto Secretary BlackRock International Growth and Income Trust ACORDTMCERTIFICATE OF LIABILITY INSURANCE DATE05/15/2007 PRODUCER Frank Crystal & Co., Inc. 32 Old Slip New York, NY 10005 (212)344-2444 THIS CERTIFICATE OIS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW. INSURERS AFFORDING COVERAGE BlackRock, Inc. and its Subsidiaries Attn: Brian McLaughlin 40 East 52nd Street New York, NY 10022 INSURER A: National Union Fire Insurance Company of Pittsburgh, PA INSURER B: INSURER C: INSURER D: INSURER E: INSURER F: INSURER G: COVERAGES THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. INSR LTR TYPE OF INSURANCE POLICY NUMBER POLICY EFFECTIVE DATE (MM/DD/YY) POLICY EXPIRATION DATE (MM/DD/YY) LIMITS GENERAL LIABILITY EACH OCCURRENCE $ COMMERCIAL GENERAL LIABILITY FIRE DAMAGE (Any one fire) $ CLAIMS OCCUR MED EXP (Any one person) $ MADE PERSONAL & ADV INJURY $ GENERAL AGGREGATE $ GENT AGGREGATE LIMIT APPLIES PER: PRODUCTS - COMP/OP AGG $ POLICY PRO- JECT LOC AUTOMOBILE LIABLITY COMBINED SINGLE LIMIT $ (Ea accident) ANY AUTO BODILY INJURY $ ALL OWNED AUTOS (Per person) SCHEDULED AUTOS BODILY INJURY $ HIRED AUTOS (Per accident) _ NON-OWNED AUTOS PROPERTY DAMAGE $ GARAGE LIABILITY AUTO ONLY - EA ACCIDENT $ ANY AUTO OTHER THANEACH ACC $ EXCESS LIABILITY EACH OCCURRENCE $ OCCUR CLAIMS MADE AGGREGATE $ $ DEDUCTIBLE $ RETENTION$ $ WORKERS COMPENSATION AND WC STATU- OTH- EMPLOYERS' LIABILITY TORY LIMITS ER E.L. EACH ACCIDENT $ E.L. DISEASE - EA EMPLOYEE $ E.L. DISEASE - POLICY LIMIT $ A OTHER - Investment 6738184 09/29/2006 09/29/2007 $25,000,000 - Limit of Liability Advisors E&O Liability Evidence of Coverage Only. CERTICATE HOLDER ADDITIONAL INSURED; INSURER LETTER CANCELLATION BlackRock International Growth and Income Trust SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES. AUTHORIZED REPRESENTATIVE ACORD 25-s (7/97)of 2 #137377©ACORD CORPORATION 1988 IMPORTANT If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. A statement on this certificate does not confer rights to the certificate holder in lieu of such endorsement(s). If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may Require an endorsement. A statement on this certificate does not confer rights to the certificate Holder in lieu of such endorsement(s). DISCLAIMER The Certificate of Insurance on the reverse side of this form does not constitute a contract between The issuing insurer(s), authorized representative or producer, and the certificate holder, nor does it Affirmatively or negatively amend, extend or alter the coverage afforded by the policies listed thereon. BGY RESOLUTION Joint Fidelity Bond RESOLVED, that the Board of Trustees of the Trust has determined that the participation by the Trust and other funds, series or accounts managed by the Advisor in the joint fidelity bond which provides for equitable sharing of recoveries, including payment of any reserve premiums, is in the best interests of the Trust; and further RESOLVED, that the agreement between the Trust and other funds, series or accounts managed by the Advisor to enter into the joint fidelity bond (the "Joint Insured Bond Agreement"), be, and it hereby is, adopted and approved substantially in the form previously approved and adopted by the Board of Trustees on behalf of the BlackRock Closed-End Funds, together with such changes and modifications as the officers of the Trust deem advisable; and further RESOLVED, that the Board of Trustees, including a majority of the Trustees who are not "interested persons" (as defined in the 1940 Act) of the Trust or the Advisor, shall review such Joint Insured Bond Agreement at least annually in order to ascertain whether or not such policy continues to be in the best interests of the Trust, and whether or not the premiums to be paid by the Trust are fair and reasonable; and further RESOLVED, that in accordance with Rule 17g-1(h) under the 1940 Act, the Secretary of the Trust is hereby designated as the officer of the Trust who is authorized and directed to make the filings with the Securities and Exchange Commission (the "SEC") and give the notices required by Rule 17g-1(g); and further RESOLVED, that the officers of the Trust be, and they hereby are, authorized and directed at all times to take all actions necessary to assure compliance with these resolutions and said Rule 17g-1. THE BLACKROCK CLOSED-END TRUSTS JOINT INSURED BOND AGREEMENT AGREEMENT, made as of this 30th day of May, 2007, between the investment companies listed on Schedule A (each an "Insured" and together, the "Insureds") pursuant to Rule 17g-1(f) under the Investment Company Act of 1940, as amended (the "1940 Act"), relating to the Insureds' joint insured bond (the "Bond"). The undersigned hereby consent to additional closed-end investment companies advised by BlackRock Advisors, LLC or its affiliates being named as additional Insureds under the Bond and this Agreement, and an officer of the BlackRock Closed-End Trusts shall periodically revise Schedule A to reflect any such additions.The Secretary of theBlackRock Closed-End Trusts or his or her designee may maintain the official version of Schedule A, as it may be revised from time to time pursuant to this Agreement, in electronic format. The undersigned hereby agree that in the event recovery is received under the Bond as a result of a loss sustained by one or more of the Insureds, each Insured entitled to share in such recovery shall receive an equitable and proportionate share of the recovery, and in all such events such share of the recovery shall be an amount that is at least equal to the amount which it would have received had it maintained a single insured bond with the minimum coverage required by Rule 17g-1(d) under the 1940 Act. By and on behalf of each of the Insureds /s/ Vincent B. Tritto Name: Vincent B. Tritto Title:Secretary SCHEDULE A BlackRock Broad Investment Grade 2009 Term Trust Inc. BlackRock Broad Investment Grade 2009 Term Trust Inc. Sub. BlackRock California Insured Municipal 2008 Term Trust Inc. BlackRock California Insured Municipal Income Trust BlackRock California Investment Quality Municipal Trust Inc. BlackRock California Municipal 2018 Term Trust BlackRock California Municipal Bond Trust BlackRock California Municipal Income Trust BlackRock California Municipal Income Trust II BlackRock Core Bond Trust BlackRock Dividend AchieversTM Trust BlackRock Enhanced Dividend AchieversTM Trust BlackRock Florida Insured Municipal 2008 Term Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Florida Insured Municipal Income Trust BlackRock Florida Investment Quality Municipal Trust BlackRock Florida Municipal Bond Trust BlackRock Florida Municipal Income Trust BlackRock Global Energy and Resources Trust BlackRock Global Equity Income Trust BlackRock Global Floating Rate Income Trust BlackRock Global Opportunities Equity Trust BlackRock Health Sciences Trust BlackRock High Income Shares BlackRock High Yield Trust BlackRock Income Opportunity Trust Inc. BlackRock Income Trust Inc. BlackRock Insured Municipal 2008 Term Trust Inc. BlackRock Insured Municipal Income Trust BlackRock Insured Municipal Term Trust BlackRock International Growth and Income Trust BlackRock Investment Quality Municipal Trust Inc. BlackRock Limited Duration Income Trust BlackRock Long-Term Municipal Advantage Trust BlackRock Maryland Municipal Bond Trust BlackRock Municipal 2018 Term Trust BlackRock Municipal 2020 Term Trust BlackRock Municipal Bond Trust BlackRock Municipal Income Trust BlackRock Municipal Income Trust II BlackRock New Jersey Investment Quality Municipal Trust Inc. BlackRock New Jersey Municipal Bond Trust BlackRock New Jersey Municipal Income Trust BlackRock New York Insured Municipal 2008 Term Trust Inc. BlackRock New York Insured Municipal Income Trust BlackRock New York Investment Quality Municipal Trust Inc. BlackRock New York Municipal 2018 Term Trust BlackRock New York Municipal Bond Trust BlackRock New York Municipal Income Trust BlackRock New York Municipal Income Trust II BlackRock Pennsylvania Strategic Municipal Trust BlackRock Preferred and Equity Advantage Trust BlackRock Preferred Opportunity Trust BlackRock Real Asset Equity Trust BlackRock Strategic Bond Trust BlackRock Strategic Dividend AchieversTM Trust BlackRock Strategic Municipal Trust BlackRock Virginia Municipal Bond Trust BlackRock World Investment Trust S&P Quality Rankings Global Equity Managed Trust Remainder of Page Intentionally Left Blank
